DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 21-48 are pending.
In view of the appeal brief filed on 1/8/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDWARD F LANDRUM/            Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                            




Drawings
The drawings are objected to because FIG. 9-13 contain inappropriate shading.  See CFR 1.84 (m), last sentence – “Solid black shading areas are not permitted, except when used to represent bar graphs or color”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the support layer within/enclosed inside the temperature regulation layer” cited in claims 22, 44, and 45, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 37 and 39 exclusively claim the step of placing an object on the platform which does not involve any particular cooling step.  As such the claims appear to be use claims.  See MPEP 2173.05(q).
Claims 38 and 40 depend on claims 37 and 39 do not add a cooling step and therefore are also deemed noncompliant under 101 by definition.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 44 and 45 recite the limitation “a support layer (is) enclosed inside the temperature regulation layer”.  The specification is absolutely silent regarding this limitation and it appears that it is the covering layer which encloses both the temperature regulation layer and the support layer.  Par 0027 of the current specification describes FIG. 3 and states that the support layer is bonded to the bottom side of the temperature regulation layer, however the remaining portions of the support layer do not appear to be enclosed within the temperature layer.  Original claim 2, provides support for “within” as found in instant claim 22, however “enclosed inside” is interpreted as more narrow than “within”.
Claims 21-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Said claims claim the endothermically activated and exothermically deactivated .
Additionally, claims 45 through 48 claim “wherein the endothermically activated and exothermically deactivated cooling composition undergoes an exothermic reaction upon deactivation, wherein the exothermic reaction is achieved by removing the pressure”, “wherein the endothermically activated and exothermically deactivated cooling platform is repeatedly activatable and deactivatable”, “wherein the endothermically activated and exothermically deactivated cooling composition is a rechargeable cooling composition” and “wherein the endothermic reaction is automatically reversed upon release of the pressure”, respectively.  The specification provides support for these limitations by disclosing that “upon the release of that pressure, the composition 110A undergoes a subsequent recharge, essentially the reverse of the initial reaction. The above is consistent with Le Chatelier's principle, in that, the reaction reverses upon the application or absence of pressure”.  In order for the Le Chatelier’s principle to be applicable in the claimed manner, there has to be a presence of gas in the disclosed .
Claims 37 and 39 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for construction of the cooling platform, does not reasonably provide enablement for a situation when the object to be cooled is already cooler than the pad and for activation when the object is light in weight and unable to provide enough pressure on the platform to generate the endothermic reaction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claims 23-44 depend on claims 21 and 22 and are thus also deemed noncompliant under 112 (a) by definition.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 24, 29-32, 34, 36-40 and 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 22 recites the limitation “a support layer within the temperature layer” and claims 44 and 45 recite the limitation “a support layer (is) enclosed inside the temperature regulation layer”, which is ambiguous with respect to the spatial relationship between the support layer and the temperature regulation layer.  Specifically, it is unclear how the support layer can be considered a layer separate of the temperature regulation layer if it is within the temperature regulation layer and therefor makes up a portion of the temperature regulation layer.  For examination purposes, the limitation is interpreted as - - a support layer being on one side of the temperature regulation layer - - .
Claims 37 and 39 claim the step of placing an object on the platform which does not involve any particular cooling step and therefore qualify as “use” claim, since it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claims 24, 29-32, 34, 36, 39, 40 depend on claim 22 and are thus also deemed indefinite by definition.
Claims 46-48 depend on claim 45 and are thus also deemed indefinite by definition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 29, 33, 34, 37-40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,036,162 to Gatten (Gatten) in view of U.S. Patent 6,210,427 to Augustine et al. (Augustine).
In reference to claim 21, Gatten teaches an endothermically activated and exothermically deactivated cooling platform (FIG. 1-8) comprising a temperature regulation layer (310, FIG. 8), wherein the temperature regulation layer has at least one angled segment (at 318, FIG. 8) formed by a top side (top side of 312, FIG. 8) and a bottom side (side opposite of top side 312, FIG. 8) at a predefined distance (distance defining interior cavity 314, FIG. 8), and channels (at 318, FIG. 8), wherein the channels (at 318, FIG. 8) form sides by contacting the top side with the bottom side (it appears that top and bottom sides 312 are joined at 318 at an angle, FIG. 8), but does not teach a support layer, wherein the support layer comprises an elastic material that deforms and reforms upon the application and release of pressure, respectively.  Augustine teaches a support apparatus with a plurality of thermal zones providing localized cooling (FIG. 1-5) comprising a support layer (42, FIG. 1-5), wherein the support layer comprises an elastic material that deforms and reforms upon the application and release of pressure, respectively (compressible material within mattress 42, col 6, lines 21-24; interpreted as polymeric foam as a part of the passive support surface of a mattress, col 2, lines 15-17) in order to provide soft support for the user lying on the apparatus, for maximum comfort.

In reference to claim 22, Gatten teaches an endothermically activated and exothermically deactivated cooling platform (FIG. 1-8) comprising a temperature regulation layer (310, FIG. 8), wherein the temperature regulation layer has at least one angled segment (at 318, FIG. 8) formed by a top side (top side of 312, FIG. 8) and a bottom side (side opposite of top side 312, FIG. 8) at a predefined distance (distance defining interior cavity 314, FIG. 8), and channels (at 318, FIG. 8), wherein the channels (at 318, FIG. 8) form sides by contacting the top side with the bottom side (it appears that top and bottom sides 312 are joined at 318 at an angle, FIG. 8), but does not teach a support layer, wherein the support layer comprises an elastic material that deforms and reforms upon the application and release of pressure, respectively.  Augustine teaches a support apparatus with a plurality of thermal zones providing localized cooling (FIG. 1-5) comprising a support layer (42, FIG. 1-5), wherein the support layer comprises an elastic material that deforms and reforms upon the application and release of pressure, respectively (compressible material within mattress 42, col 6, lines 21-24; interpreted as polymeric foam as a part of the passive support surface of a mattress, col 2, lines 15-17) in order to provide soft support for the user lying on the apparatus, for maximum comfort.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten, to include a support layer, wherein the support layer comprises an elastic material that deforms and reforms upon the application and 
Gatten also does not teach that the support layer is on one side of the temperature regulation layer.  Augustine teaches a support apparatus with a plurality of thermal zones providing localized cooling (FIG. 6 and 7) wherein the support layer (42, FIG. 6 and 7) is on one side of the temperature regulation layer (layer comprising 40, 60 and 30, FIG. 6 and 7, and is interpreted to be encompassing the most bottom layer 42) in order to prevent movement of the support layer with respect to the cooling portion of the temperature layer and enable uniform cooling around the contact spots on the support apparatus.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten, and place the support layer on one side of the temperature regulation layer, as taught by Augustine, in order to prevent movement of the support layer with respect to the cooling portion of the temperature layer and enable uniform cooling with respect to the body placed on the temperature layer, around the contact spots on the temperature layer.	
In reference to claim 23, Gatten and Augustine teach the system as explained in the rejection of claim 21, and Gatten teaches wherein the angled segment (318, FIG. 8) has a trapezoidal-like shape (since 318 allows for folding of the pads, some slack in between the pads is inherent, FIG. 8).  
In reference to claim 24, Gatten and Augustine teach the system as explained in the rejection of claim 22, and Gatten teaches wherein the angled segment (318, FIG. 8) has a trapezoidal-like shape (since 318 allows for folding of the pads, some slack in between the pads is inherent, FIG. 8).  

In reference to claim 29, Gatten and Augustine teach the system as explained in the rejection of claim 22, and Gatten teaches wherein the temperature regulation layer (310, FIG. 8) further includes a cooling composition (316, FIG. 8). 
In reference to claim 33, Gatten and Augustine teach the cooling platform as explained in the rejection of claim 21 above, and Augustine teaches wherein the elastic material is a foam (compressible material within mattress 42, col 6, lines 21-24; interpreted as polymeric foam as a part of the passive support surface of a mattress, col 2, lines 15-17).
In reference to claim 34, Gatten and Augustine teach the cooling platform as explained in the rejection of claim 22 above, and Augustine teaches wherein the elastic material is a foam (compressible material within mattress 42, col 6, lines 21-24; interpreted as polymeric foam as a part of the passive support surface of a mattress, col 2, lines 15-17).
In reference to claim 37, it claims the method of providing and configuring the apparatus of claim 21 thus, it is rejected based on the rejection of apparatus as explained in the rejection of claim 21 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
In reference to claims 38, Dunn and Gatten teach the method as explained in the rejection of claim 37, and Dunn teaches wherein the object is an animal or human (pet bed assembly; abstract).
In reference to claim 39, it claims the method of providing and configuring the apparatus of claim 22 thus, it is rejected based on the rejection of apparatus as explained in the rejection of 
In reference to claims 40, Gatten and Augustine teach the method as explained in the rejection of claim 39, and Gatten teaches wherein the object is an animal or human (a sunbather is interpreted as a human; abstract).
In reference to claim 44, Gatten and Augustine teach the system as explained in the rejection of claim 21, and Augustine teaches wherein the support layer (42, FIG. 6 and 7) is on one side of the temperature regulation layer (layer comprising 40, 60 and 30, FIG. 6 and 7, and is interpreted to be encompassing the most bottom layer 42) in order to prevent movement of the support layer with respect to the cooling portion of the temperature layer and enable uniform cooling around the contact spots on the support apparatus.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten and Augustine, to have the support layer enclosed inside the temperature regulation layer, as taught by Augustine, in order to prevent movement of the support layer with respect to the cooling portion of the temperature layer and enable uniform cooling with respect to the body placed on the temperature layer, around the contact spots on the temperature layer.
Claims 26-28, 30-32, 41 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gatten in view of Augustine, as applied to claims 21 and 22 above, and further in view of U.S. Patent 5,261,241 to Kitahara et al. (Kitahara).
In reference to claim 26, Gatten and Augustine teach the system as explained in the rejection of claim 25, but they do not teach wherein the cooling composition does not require refrigeration or freezing prior to use.  Kitahara teaches a refrigerant (FIG. 1-3) wherein the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten and Augustine, to utilize the cooling composition that does not require refrigeration or freezing prior to use, as taught by Kitahara, in order to lessen the inconvenience of having to keep the refrigerant in a refrigerator or freezer for cooling before use.
In reference to claim 27, Gatten and Augustine teach the system as explained in the rejection of claim 25, but they do not teach wherein the cooling composition undergoes an endothermic reaction upon activation.  Kitahara teaches a refrigerant (FIG. 1-3) wherein the cooling composition (A mixed with B, FIG. 1-3) undergoes an endothermic reaction upon activation (by mixing; col 2, lines 13-15) in order to provide a refrigerant which lessens the inconvenience of having to keep the refrigerant in a refrigerator or freezer for cooling before use (col 1, lines 19-20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten and Augustine, to utilize the cooling composition that undergoes an endothermic reaction upon activation, as taught by Kitahara, in order to lessen the inconvenience of having to keep the refrigerant in a refrigerator or freezer for cooling before use.
In reference to claim 28, Gatten, Augustine and Kitahara teach the system as explained in the rejection of claim 27, and Kitahara teaches wherein the endothermic reaction is activated by the application of pressure (col 5, lines 1-2).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten and Augustine, to utilize the cooling composition that does not require refrigeration or freezing prior to use, as taught by Kitahara, in order to lessen the inconvenience of having to keep the refrigerant in a refrigerator or freezer for cooling before use.
In reference to claim 31, Gatten and Augustine teach the system as explained in the rejection of claim 29, but they do not teach wherein the cooling composition undergoes an endothermic reaction upon activation.  Kitahara teaches a refrigerant (FIG. 1-3) wherein the cooling composition (A mixed with B, FIG. 1-3) undergoes an endothermic reaction upon activation (by mixing; col 2, lines 13-15) in order to provide a refrigerant which lessens the inconvenience of having to keep the refrigerant in a refrigerator or freezer for cooling before use (col 1, lines 19-20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten and Augustine, to utilize the cooling composition that undergoes an endothermic reaction upon activation, as taught by Kitahara, in order to lessen the inconvenience of having to keep the refrigerant in a refrigerator or freezer for cooling before use.

In reference to claim 41, Gatten and Augustine teach the system as explained in the rejection of claim 21, and Gatten teaches a temperature changing structure (316, FIG. 8) contained inside the temperature regulation layer (310, FIG. 8), but does not teach that the temperature changing structure comprises endothermically activated and exothermically deactivated cooling composition.  Kitahara teaches a refrigerant (FIG. 1-3) wherein the temperature changing structure comprises endothermically activated and exothermically deactivated cooling composition (A mixed with B, FIG. 1-3) in order to provide cooling to the user wherein the refrigerant does not have to be kept in a refrigerator or freezer for cooling before use (col 1, lines 19-20).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten and Augustine, to have the temperature changing structure comprise endothermically activated and exothermically deactivated cooling composition, as taught by Kitahara, in order to provide cooling to the user wherein the refrigerant does not have to be kept in a refrigerator or freezer for cooling before use.
In reference to claim 43, Gatten, Augustine and Kitahara teach the system as explained in the rejection of claim 41, but they do not teach wherein the endothermically activated and exothermically deactivated cooling composition includes alginic acid.  Kitahara teaches a refrigerant (FIG. 1-3) wherein the endothermically activated and exothermically deactivated cooling composition includes alginic acid (col 3, line 36) in order to provide the mechanism for adjusting the cooling capability of the refrigerant (col 3, line 31-34).
.
Claims 35 and 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gatten in view of Augustine, as applied to claims 21 and 22, and further in view of U.S. Patent Application Publication 2006/0272581 to Dunn et al. (Dunn).
In reference to claims 35 and 36, Gatten and Augustine teach the system as explained in the rejection of claims 21 and 22, but they do not teach a cover layer, wherein the cover layer encompasses the temperature regulation layer and the support layer.  Dunn teaches a modular pet bed assembly (FIG. 1-3) comprising a cover layer (12 and 22, FIG. 2 and 3), wherein the cover layer encompasses the temperature regulation layer (25, FIG. 2) and the support layer (34, FIG. 2 and 3) in order to provide a surface which encloses the system components that is easily removable for cleaning and replacement (par 0009).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten and Augustine, and add a cover layer, wherein the cover layer encompasses the temperature regulation layer and the support layer, as taught by Dunn, in order to provide a surface which encloses the system components that is easily removable for cleaning and replacement.
Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gatten in view of Augustine, as applied to claim 21, and further in view of Kitahara, as applied to claim 41, and still further in view of U.S. Patent 5,755,110 to Silvas (Silvas).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Gatten, Augustine and Kitahara to have the endothermically activated and exothermically deactivated cooling composition include polyacrylamide, as taught by Silvas, in order to provide a temporary cooling effect, controlled by the user.		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,720,218. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim an endothermically activated and exothermically deactivated cooling platform (claims 1, 9, 17 and 20) comprising a .
Response to Arguments
Applicant’s arguments, see pages 4-7, filed in the Appeal Brief dated 1/8/2021, with respect to the rejection(s) of claim(s) 21, 22 and 45 under 102 over Kitahara; claims 35, 36 and 41 under 102 over Kitahara, pages 7-9;  claims 33 and 34 under 103 over Kitahara in view of Lachenbruch have been fully considered and are persuasive.  Therefore, said rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 over Gatten in view of Augustine, as explained in detail above.
Applicant's arguments filed in the Appeal Brief dated 1/8/2021 have been fully considered but they are not persuasive.
In reference to the arguments regarding the rejection of claim 42, page 12, stating that Silvas does not teach polyacrylamide beads used as a part of the endothermically activated and exothermically deactivated cooling composition, the Examiner respectfully disagrees.  Silvas explicitly states that the beads are utilized to absorb water, swell in size and provide evaporating cooling effect (col 2, lines 15-20); in other words, the polyacrylamide beads provide the activation mechanism for endothermic reaction, as claimed, and as such are a part of the endothermically activated cooling composition.
.
Conclusion
See par 2 of this action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,358,282 to Krueger et al. teaches low-density, open-cell, soft, flexible thermoplastic absorbent foam and method of making foam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
2/4/2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763